Citation Nr: 9924834	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  96-14 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
bronchial asthma.


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied the veteran's claim on 
appeal.  The veteran, who had active service from September 
1975 to December 1976, appealed that decision to the BVA and 
the case was referred to the Board for appellate review. 

In January 1996, AMVETS withdrew as the veteran's 
representative, in accordance with the requirements of 
38 C.F.R. § 20.608 (1998).


FINDING OF FACT

Bronchial asthma is manifested by mild symptomatology, is 
well controlled by medications, and has resulted in 15 to 20 
attacks of asthma over a two year period, with moderate 
dyspnea on exertion between attacks.  Bronchial asthma is 
further manifested by an FEV-1 reading of 68 percent of the 
predicted value, and FEV-1/FVC ratio of 74 percent, and the 
requirement that the veteran take inhalational anti-
inflammatory medication.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 30 
percent for bronchial asthma have not been met.  38 U.S.C.A. 
§ 1155, 5107 (West 1991); 38 C.F.R. § 4.97, Diagnostic Code 
6602 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter the Board finds that the veteran's 
claim is well-grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a veteran is seeking an increased rating (as 
opposed to entitlement to service connection), an assertion 
of an increase in severity is sufficient to render the 
increased rating claim well-grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992). 

Service connection for bronchial asthma was granted by the RO 
in April 1977, and 10 percent evaluation was assigned, 
effective December 1976.  This decision was based on service 
medical records that indicated that the veteran was 
recommended for discharge by reason of physical disability 
due to asthma, and on a VA examination report that indicated 
mild bronchial asthma.  

An April 1993 VA examination report noted that the veteran 
complained of shortness of breath with exertion when the 
weather was either hot and humid or extremely cold.  The 
veteran reported that he used a bronchodilator most of the 
time.  The examiner was able to hear a few rhonchi, but there 
was no wheezing.  An X-ray of the chest was described as 
normal, and the examiner reported that there was no active 
malignant process present.  The RO increased the evaluation 
for bronchial asthma to 30 percent, effective March 1993, 
finding his condition to be moderate with rather frequent 
attacks and moderate dyspnea on exertion.  

VA treatment records from October 1994 indicated that the 
veteran complained of dyspnea upon exertion at work, with 
occasional wheezing.  The records noted that pulmonary 
function tests indicated moderately severe airways 
obstruction.  A January 1995 VA examination report noted that 
the veteran complained of chronic shortness of breath with 
any physical exertion, occurring twice daily.  His lungs were 
noted to be clear to auscultation bilaterally, there was no 
evidence of cyanosis or clubbing of extremities, no 
productive cough or sputum, no evidence of infectious 
disease, and a normal chest by X-ray.  The diagnosis was 
history of asthma, treated with current medications.  

The veteran received additional VA examinations in May 1995.  
These contained essentially the same complaints and findings 
as reported in the January 1995 examination report.  The 
examiner noted that the veteran did not have dyspnea on 
exertion or wheezes during the examination and stated that 
the veteran "did not appear to be ill."  Private treatment 
records from Union Hospital in West Frankfort, Illinois, from 
December 1995, noted that the veteran visited the emergency 
room complaining of shortness of breath.  No dyspnea or 
shortness of breath could be detected by the treating 
physician and the veteran was noted to be in no apparent 
distress.  The diagnosis was exacerbation of asthma.  

VA outpatient treatment records from December 1995 to 
September 1997 noted occasional complaints of shortness of 
breath and wheezing, both exacerbated by exertion or hot or 
cold weather.  He was hospitalized in June 1997 with 
complaints of shortness of breath and chest pain.  The chest 
pain resolved before any etiology could be determined and the 
veteran was discharged two days after admission.  His 
discharge diagnoses included chest pain, non-specific, 
resolved, and bronchial asthma.  

The veteran received another VA examination in September 
1997.  The veteran reported that he "continue[d] to have 
difficulties occasionally," was on medication and his asthma 
was "fairly well-controlled."  He reported having a chronic 
cough with sputum occasionally and denied hemoptysis and 
anorexia.  The examiner reported that the veteran could walk 
two to three flights of stairs before experiencing dyspnea.  
The examination report noted that the veteran "states that 
he will have anywhere from 15 to 20 episodes [of asthmatic 
attacks] and has had 15 to 20 over the last two years, and 
approximately seven have required emergency room visits."  

X-rays of the chest indicated slight chronic obstructive 
pulmonary disease with slight hyperinflation.  There was no 
restrictive disease, kyphoscoliosis or pectus excavatum.  
Pulmonary function tests were noted to reveal mild 
obstructive airway disease, with mild to moderate impairment 
of the small airway with good response to bronchodilators.  
The FEV-1 reading was 68 percent of the predicted value and 
the FEV-1/FVC ratio was 74 percent.  The diagnosis was 
history of mild asthma, controlled well with medications.  

Disability evaluations are based on the comparison of 
clinical findings with the relevant schedular criteria.  38 
U.S.C.A. § 1155.  While a disability must be evaluated in 
relation to its history, 38 C.F.R. § 4.1, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(1998).  

The Board notes that by regulatory amendment, effective 
October 7, 1996, substantive changes were made to the 
schedular criteria for evaluating respiratory disorders, as 
set forth at 61 Fed. Reg. 46720-46731 (1996) (codified at 
38 C.F.R. §§ 4.96 and 4.97).  Where the law or regulations 
change while a case is pending, however, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).  Both the old and the new criteria 
for rating bronchial asthma must therefore be considered.  
However, this change in the regulations does not apply prior 
to October 7, 1996.  See Rhodan v. West, 12 Vet. App. 55 
(1998).  The RO has evaluated the veteran's disability under 
both the old and the current regulations.

Prior to the regulatory changes, a 60 percent evaluation was 
warranted under 38 C.F.R. § 4.97, Diagnostic Code (DC) 6602, 
for severe bronchial asthma, with frequent attacks of asthma 
(one or more attacks weekly), marked dyspnea on exertion 
between attacks with only temporary relief by medication, 
more than light manual labor precluded.  A 30 percent 
evaluation was warranted for moderate bronchial asthma, with 
rather frequent asthmatic attacks (separated by only 10-14 
day intervals) with moderate dyspnea on exertion between 
attacks.  

Subsequent to the regulatory changes, a 60 percent evaluation 
is contemplated with findings of FEV-1 of 40- to 55-percent 
predicted, or; the ratio of Forced Expiratory Volume in one 
second to Forced Vital Capacity (FEV-1/FVC) of 40 to 55 
percent, or; at least monthly visits to a physician for 
required care of exacerbations, or; intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  A 30 percent evaluation is warranted for 
bronchial asthma with: an FEV-1 of 56 to 70 percent of the 
predicted value, or; FEV-1/FVC of 56 to 70 percent, or; daily 
inhalational or oral bronchodilator therapy, or; inhalational 
anti-inflammatory medication. 

Following a careful review of the evidence, the Board finds 
that the preponderance of the evidence is against an 
evaluation in excess of 30 percent under either the old or 
the new criteria.  The medical evidence indicates that the 
veteran's asthma is "well controlled," and it has not been 
described as more than moderate, but instead as "mild."  In 
addition, the veteran reported that he had had "15 to 20" 
attacks of asthma in the past two years.  In view of these 
findings, the Board finds that the preponderance of the 
evidence indicates that his asthma symptomatology is 
manifested by no more than moderate bronchial asthma, with 
rather frequent asthmatic attacks (separated by only 10-14 
day intervals) with moderate dyspnea on exertion between 
attacks.  

Furthermore, while it appears that the veteran is taking 
inhalational anti-inflammatory medication, in view of the 
FEV-1 reading of 68 percent of the predicted value and the 
FEV-1/FVC ratio of 74 percent, the preponderance of the 
evidence is also against an evaluation in excess of 30 
percent under the current regulations.

The veteran has argued that bronchial asthma interferes with 
employment.  Accordingly, the Board has also considered the 
applicability of 38 C.F.R. § 3.321(b)(1) (1998).  The Board 
finds, however, that the evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  Id.  In this regard, the veteran has 
provided no corroborative evidence that bronchial asthma 
markedly interferes with employment beyond the extent 
contemplated by the current rating.  Nor has the veteran 
presented evidence that bronchial asthma has necessitated 
frequent periods of hospitalization.  While the veteran has 
maintained that he has had frequent visits to the emergency 
room, the evidence of record indicates that only two of these 
visits, in December 1995 and June 1997, were for asthma.  In 
the absence of such factors, as marked interference with 
employment or frequent periods of hospitalization, the Board 
finds that criteria for submission for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown,  9 Vet. App. 337 (1996).  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

ORDER

An evaluation in excess of 30 percent for bronchial asthma is 
denied.





		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

